Citation Nr: 1819486	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for a back disability.

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 with additional reserve service, including a period on inactive duty for training (INACDUTRA) from October 17, 1992 to October 18, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The RO reopened the claim for service connection for a back disability and denied it on de novo review.  Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previous claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnet v Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction consideration.  38 C.F.R. §§ 19.31, 20.1304 (2017).

The issues of service connection for a back disability, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT 

1. An October 2002 rating decision denied a claim of service connection for a back disability.  The Veteran was notified of the decision but did not submit new and material evidence within one year or perfect an appeal of the decision.

2. Evidence added to the record since the October 2002 decision provides a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1. The October 2002 rating decision that denied reopening a claim of service connection for a back disability is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the July 1991 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

An October 2002 rating decision denied service connection for a back disability based on a finding that the Veteran's diagnosed back disability was not shown to be related to his service, to include a motor vehicle accident during his service in 1992.  

Evidence of record at that time included the Veteran's STRs, VA treatment records, private treatment records, and an August 2001 VA examination 

Evidence received since the October 2002 rating decision includes updated VA treatment records, private treatment records, a September 2012 statement by the Veteran, a September 2012 statement by the Veteran's wife, a November 2012 VA examination, a June 2013 letter from Dr. R.J.H., January 2018 testimony by the Veteran before the undersigned, and a February 2018 VA back condition Disability Benefits Questionnaire (DBQ) from Dr. B.K.D..  In his June 2013 letter, Dr. R.J.H. reported that the copies of the Veteran's x-rays show significant spondylolisthesis of the L5 vertebral body, which is the type of movement consistent with a high injury on impact while someone was restrained.  He opined that this type of injury to the spine could be due to a high injury accident such as the Veteran's 1992 accident.  On the February 2018 DBQ, Dr. B.K.D. opined that it was his opinion based on examination and review of history the Veteran's back disability "relates in part to" his 1992 motor vehicle accident.  

The claim was previously denied because there was no evidence that the Veteran's back disability was related to his service.  The new evidence, specifically about the Veteran's motor vehicle accident during a period of INACDUTRA and the February 2018 nexus opinion, relates to unestablished facts (an in-service event and possible nexus) and that evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for a back disability is reopened; however, further development is required prior to adjudication. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a back disability and to that extent only, the appeal is allowed. 


REMAND

Further development of the record is needed prior to a de novo consideration of the Veteran's claim. 

While the June 2013 and February 2018 private medical opinions are enough to reopen the claim, the opinions are inadequate to decide the merits.  Neither of the opinion providers reviewed the Veteran's claims file, to include treatment records contemporaneous to the Veteran's October 1992 motor vehicle accident.  The June 2013 private provider noted he requested these treatment records but they were unavailable.  The February 2018 private provider specifically noted he did not review the claims file.  The November 2012 VA examination is inadequate as the examiner failed to address the Veteran's credible lay evidence of continued symptomatology since the accident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2008).  In a June 1996 reserve medical treatment note the Veteran reported experiencing back pain for 4 years since the accident; in his September 2012 statement, the Veteran reported experiencing back pain since the accident in 1998; and on November 2012 VA examination he reported experiencing back pain for 20 years.  Accordingly, a new opinion is necessary to consider all pertinent evidence, including this lay evidence of continuity of symptomatology.   

It appears that private treatment records exist that have not been associated with the record before the Board.  In her September 2012 statement, the Veteran's wife reported that he was receiving treatment from a back specialist, Dr. W.  At the January 2018 videoconference hearing, the Veteran also testified that he received treatment from Dr. W. for his back disability.  There is no indication whether any attempt has been made to obtain these records.  Thus, on remand, the treatment providers should be identified and efforts made to obtain any available records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all providers who treated the Veteran for a back disability since 1992 not already associated with the record.  After securing the necessary releases, take all appropriate action to obtain these records, including any VA treatment records and Dr. W.

2. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his back disability.  The entire record, including this remand, must be provided to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion to the following:

Is it at least as likely as not that the Veteran's back disability is related to his service, to include a motor vehicle accident during his October 1992 period of INACDUTRA?

In answering this question, the examiner should consider, and discuss as necessary the following: (1) the Veteran's lay statements that he has had continuing back pain since the October 1992 motor vehicle accident; (2) the February 1994 Report of Medical history where the Veteran indicated he did not have a history of recurrent back pain; and (3) the June 2013 and February 2018 private medical opinions.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


